Case 1:14-cv-02887-JLK-MEH Document 206-1 Filed 09/10/19 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


      ALEJANDRO MENOCAL,
      MARCOS BRAMBILA,                                    Civil No. 1:14-cv-02887-JLK
      GRISEL XAHUENTITLA,
      HUGO HERNANDEZ,
      LOURDES ARGUETA,
      JESUS GAYTAN,
      OLGA ALEXAKLINA,
      DAGOBERTO VIZGUERRA, and
      DEMETRIO VALERGA
      on their own behalf and on behalf of all others
      similarly situated,
                                 Plaintiffs,

               v.

      THE GEO GROUP, INC.,

                                    Defendant.


     DECLARATION OF MICHAEL J. SCIMONE IN SUPPORT OF PLAINTIFFS’
    SUPPLEMENTAL BRIEF IN FURTHER SUPPORT OF MOTION TO COMPEL

          I, Michael Scimone, pursuant to 28 U.S.C. § 1746, declare under penalty of

   perjury as follows:

          1.        I am Counsel at Outten & Golden LLP, which, together with Towards

   Justice, the Law Office of R. Andrew Free, Milstein Law Office, The Kelman Buescher

   Firm, P.C., and Meyer Law Office, P.C., are Plaintiffs’ and Class Counsel in this action.

   I am an attorney in good standing admitted to practice before this Court.

          2.        I have been one of the lawyers primarily responsible for the prosecution of

   Plaintiffs’ and the Class’s claims in this case.

          3.        I make the statements in this Declaration based on my personal knowledge
Case 1:14-cv-02887-JLK-MEH Document 206-1 Filed 09/10/19 USDC Colorado Page 2 of 3




   and would so testify if called as a witness at trial.

          4.      On August 23, 2019, I sent an email to GEO’s current counsel noting that,

   on August 21, 2019, the Fox31 Denver television station posted a report, “Video: Media

   cameras allowed inside Aurora ICE facility” on its website, at

   https://kdvr.com/2019/08/21/video-media-cameras-allowed-inside-aurora-ice-facility/,

   which included video footage of several areas of the Aurora GEO facility of which

   Plaintiffs have sought to compel recording. In the email, I asked if the apparent reversal

   of the prohibition of outside videotaping in the facility meant that GEO’s position set

   forth in the Motion to Compel had changed. That email is attached hereto as Exhibit A.

          5.      In an August 26, 2019 conference, counsel for GEO told Plaintiffs that its

   position on videotaping the inspection had not changed, but that it would provide further

   updates by that Friday, August 30, 2019.

          6.      GEO did not provide any additional updates by Friday, August 30, 2019.

          7.      In subsequent conferences on September 3 and September 9, 2019, GEO

   informed Plaintiffs that it still did not have updates or a timeline for providing them. I

   have informed GEO Group, in each of those conferences and by correspondence, that

   Plaintiffs intend to notify the Court of this development, and invited GEO’s views on

   why its objection to video recording remains valid. GEO has not responded to those

   invitations.




                                                  2
Case 1:14-cv-02887-JLK-MEH Document 206-1 Filed 09/10/19 USDC Colorado Page 3 of 3




   Dated: New York, NY
          September 10, 2019
                                            Respectfully submitted,

                                            By: /s/ Michael J. Scimone
                                            Michael J. Scimone
                                            OUTTEN & GOLDEN LLP
                                            685 Third Avenue, 25th Floor
                                            New York, NY 10017
                                            Telephone: (212) 245-1000
                                            Facsimile: (646) 509-2060
                                            mscimone@outtengolden.com

                                            Class Counsel




                                        3
